Citation Nr: 1401508	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  04-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent from February 11, 2003, to July 12, 2006; greater than 20 percent from July 13, 2006, to January 3, 2008; and greater than 10 percent from January 4, 2008, for service-connected residuals of cataract surgery of the left eye (38 U.S.C.A. § 1151).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Providence, Rhode Island, that granted compensation for a detached retina of the left eye due to cataract surgery, under 38 U.S.C.A. § 1151, and assigned an initial noncompensable disability rating, effective as of July 31, 2000.  In June 2010, the RO also determined that the Veteran was not entitled to a TDIU.  The Veteran expressed disagreement with these decisions and perfected a substantive appeal.

In August 2010, the RO determined that clear and unmistakable error had been committed by the RO in assigning the initial effective date of the award of service connection, and corrected the effective date of service connection to be February 11, 2003, the date of the Veteran's claim.  The RO also determined that the service-connected residuals of cataract surgery of the left eye warranted an initial 10 percent disability rating from February 11, 2003, to July 12, 2006; a 20 percent disability rating from July 13, 2006, to January 3, 2008; and a 10 percent disability rating from January 4, 2008.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

In April 2012, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the April 2012 hearing, the undersigned clarified the issues on appeal, inquired as to the etiology and severity of the Veteran's symptoms, and sought information regarding any pertinent treatment.  The Board finds that it has fulfilled its duty under Bryant. 

Statements by the Veteran during his Board hearing could be construed as a claim for vocational rehabilitation benefits from VA.  This matter is not in appellate status and is referred to the originating agency for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of an increased disability rating for the residuals of cataract surgery of the left eye, from August 11, 2009, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to his January 1998 cataract surgery, the Veteran's visual acuity was in 20/200 in the left eye and 20/20 in the right eye.

2.  The January 1998 cataract surgery has resulted in visual acuity of no more than light perception of the left eye.

3.  The Veteran exhibited left eye uveitis from July 2006 to January 2008.



CONCLUSION OF LAW

1.  The criteria for an initial disability rating greater than 10 percent for service-connected residuals of cataract surgery of the left eye (38 U.S.C.A. § 1151), from February 11, 2003, to July 12, 2006; greater than 20 percent from July 13, 2006, to January 3, 2008; and greater than 10 percent from January 4, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.75 to 4.84a, Diagnostic Codes 6000 to 6099 (in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As this is a claim for an increased initial disability rating for the service-connected 
left eye disability, this is an appeal arising from a grant of service connection in a March 2010 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a detached retina of the left eye due to surgery at a VA medical center was received on February 11, 2003.  Compensation under 38 U.S.C.A. § 1151 for a detached retina of the left eye due to cataract surgery was granted in March 2010.  In August 2010, the RO determined that the service-connected residuals of cataract surgery of the left eye warranted an initial 10 percent disability rating from February 11, 2003, to July 12, 2006; a 20 percent disability rating from July 13, 2006, to January 3, 2008; and a 10 percent disability rating from January 4, 2008.

During the pendency of the appeal, the criteria for rating eye disabilities were amended.  However, because the Veteran filed this claim prior to December 10, 2008, the appeal will be considered under the former criteria.  73 Fed. Reg. 66543  (Nov. 10, 2008).

In determining the effect of aggravation of visual disability, even though the visual impairment of only one eye is service connected, the vision of both eyes must be evaluated before and after suffering the aggravation, and subtract the former evaluation from the latter except when the bilateral vision amounts to total disability.  See 38 C.F.R. § 4.78.  In the event of subsequent increase in the disability of either eye, due to intercurrent disease or injury not associated with the service, the condition of the eyes before suffering the subsequent increase will be taken as the basis of compensation subject to the provisions of 38 C.F.R. § 3.383(a).  The United States Court of Appeals for Veterans Claims (Court), in Villano v. Brown, 10 Vet. App. 248, 250 (1997), held that the second sentence of 38 C.F.R. § 4.78 precludes VA from considering any increase in disability in the non-service-connected eye when computing the aggravation of a disability after the initial rating has been made.

Here, only the Veteran's left eye disability is treated as if it were service connected. Where service connection is in effect for only one eye, the visual acuity in the non-service-connected eye will be considered to be normal (20/40 or better) unless there is blindness in that eye.  38 U.S.C.A. § 1160(a)(1); 38 C.F.R. §§ 3.383, 4.84; Villano, supra. 

According to 38 C.F.R. §§ 3.322(a) and 4.22, in cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existed at that time.  It is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule except that if the disability is total (100 percent) no deduction will be made. 

In VAOPGCPREC 4-2001, the following fact pattern was presented: 

...a Veteran claimed compensation for additional disability resulting from the worsening of his non-service-connected incomplete quadriplegia by therapy he received in a VA hospital.  The Board...found that his quadriplegia permanently worsened as a result of the VA treatment and granted entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of the lower extremities.  In implementing the Board's decision, a [RO] assigned a noncompensable disability rating for the incomplete quadriplegia because the condition was totally disabling at the time of the VA treatment and "there is no additional disability to warrant...a higher evaluation." 

The General Counsel held, based on a literal reading of the language in the above cited statute and regulations, that the provisions of 38 C.F.R. § 3.322(a) and 4.22 are applicable to the rating of a disability for which compensation is payable under the provisions of 38 U.S.C.A. § 1151. 

The Veteran's left eye disability has been rated under 38 C.F.R. § 4.84a, Diagnostic 
Code 6029, which provides the rating criteria for aphakia.  Under the former rating criteria, a minimum 30 percent disability rating will be assigned for unilateral or bilateral aphakia, which is not to be combined with any other rating for impaired vision.  When both eyes are aphakic, both will be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70.  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6029 (in effect prior to December 10, 2008). 

Here, VA and private medical treatment records dated in January 1998 specifically state that prior to the January 28, 1998, left eye surgery, visual acuity in the Veteran's left eye was 20/200.  As the right eye is considered to be 20/40 or better, this would correspond to a disability rating of 20 percent pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6077.

Following the retinal detachment which was found to be the result of the January 1998 surgery, the medical evidence of record dated through the August 2009 VA eye examination reflects that the best corrected visual acuity for the left eye was hand motion was blindness having only light perception.  Further, the best corrected visual acuity for the non-service-connected right eye was consistently 20/20.  Thus, the medical evidence does not support a finding of blindness in the non-service-connected eye.  Consequently, the provisions of 38 U.S.C.A. § 1160(a)(1) regarding the loss of paired organs are not for application in the instant case. 

With the non-service-connected right eye being normal (20/40 or better), the aforementioned findings of the left eye corresponds to a 30 percent disability rating pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6070. 

Subtracting the 20 percent disability rating for the pre-surgery visual acuity from the 30 percent rating for the post-surgery visual acuity, the result is the current 10 percent disability rating.  Moreover, the rating criteria reflect that the Veteran would only be entitled to a higher rating if he had anatomical loss of the left eye.  This is not shown by the competent medical evidence of record.  Consequently, the Board must conclude that the Veteran is not entitled to a disability rating in excess of 10 percent for his additional visual acuity from the date of claim through August 11, 2009.

The Board has considered other avenues that may afford the Veteran a schedular disability rating in excess of this remaining 10 percent, but finds that the law precludes any such schedular increase.  See 38 C.F.R. § 4.78.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and the claim for an initial disability rating higher than 10 percent for the service-connected left eye disability prior to August 9, 2011, must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that the RO has also considered the manifestation of uveitis of the Veteran's left eye over the course of this appeal.  In this regard, uveitis is rated under 38 C.F.R. §  4.84a, Diagnostic Code 6000, which provides that uveitis, in chronic form, is to be rated from 10 to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  It is further provided that the minimum rating to be assigned, with active pathology, is 10 percent. 

The RO has assigned an additional 10 percent for active uveitis from July 13, 2006, to January 4, 2008.  As noted above, the Veteran filed his claim for compensation benefits in February 2003.  VA outpatient treatment records dated in July 2006, April 2007, and May 2007, all show that the Veteran continued to be treated for active uveitis requiring prescription medication.  However, there is no record of uveitis in its active stage at any other period and the additional evaluation for uveitis is not warranted for any other period.



ORDER

An initial disability rating greater than 10 percent from February 11, 2003, to July 12, 2006; greater than 20 percent from July 13, 2006, to January 3, 2008; and greater than 10 percent from January 4, 2008, for service-connected residuals of cataract surgery of the left eye (38 U.S.C.A. § 1151)is denied.


REMAND

The issues of an increased disability rating for the residuals of cataract surgery of the left eye, from August 11, 2009, and entitlement to a TDIU must be remanded for further development of the record.  

In August 2011, the Veteran submitted additional medical evidence, dated in July 2011, in support of his claim after this case had been certified to the Board.  This additional evidence, was received by the Board following the issuance of the December 2010 Statement of the Case, and has not been considered by the agency of original jurisdiction as it pertains to the issue of an increased disability rating for the left eye disability.  The Veteran has not provided a waiver of initial consideration by the agency of original jurisdiction of this evidence prior to submission to the Board.  See Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the agency of original jurisdiction); 38 C.F.R. §§ 19.37, 20.1304.  Since this evidence is neither duplicative of other evidence already of record nor irrelevant, it must be referred back to the agency of original jurisdiction for initial consideration.  38 C.F.R. §§ 19.37, 20.1304.

During the April 2012 video conference hearing, the Veteran indicated that he was scheduled to attend an additional eye appointment at the end of that month.  As such, on remand, efforts must be undertaken to obtain all subsequent medical records of the Veteran pertaining to his left eye disability.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

As to the issue of entitlement to a TDIU, the claim being remanded herein is inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issue must be addressed by the RO before the Board renders a decision on the TDIU claim.

Following the foregoing development, the RO/AMC shall reconsider whether the issues may be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether his disability picture requires the assignment of an extra-schedular disability rating.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him for his left eye disability, to specifically include results of an eye evaluation to have taken place in May 2012 as indicated during the April 2012 video conference hearing.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  If, and only if, the originating agency determines that there is a suggestion of active uveitis in the left eye or if the Veteran has lost all his vision in the right eye, the Veteran should be scheduled for a VA vision examination for the purpose of determining the current nature and severity of his service-connected left eye disability.  The claims and a copy of this remand must be made available to the examiner for review in connection with the examination.  All tests deemed medically advisable should be conducted.

The examiner is requested to provide an assessment as to the precise nature of the Veteran's left eye disorder, fully discussing the severity, including any impairment of visual acuity and field loss of the eyes. Corrected and uncorrected central visual acuity for distance and near of the eyes should be measured.  

This examiner is also requested to determine whether the Veteran has manifestations of uveitis, and if so, include a detailed description of associated pathology.

The examiner is advised that the Veteran is competent to report his symptoms and such reports must be specifically acknowledged and considered in formulating any examination results.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life. A complete rationale for any opinion expressed shall be provided.

3.  The RO/AMC shall readjudicate the Veteran's claims of entitlement to a disability rating greater than 20 percent for service-connected residuals of cataract surgery of the left eye, from August 11, 2009, and to a TDIU.  In readjudicating the Veteran's claims, all additional evidence submitted since the December 2010 Statement of the Case concerning this claim must be addressed.

The decision whether any of the remaining issues on appeal should be referred to the Director of Compensation and Pension Service for extra-schedular consideration is left to the discretion of the agency of original jurisdiction following its review of the evidence.  If the benefits sought on appeal are not granted, the Veteran must be provided with a Supplemental Statement of the Case and given an opportunity to respond before returning the claims file to the Board for further appellate review.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


